Exhibit 10.1

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”), is made effective as of
May 1, 2018 (the “Effective Date”) by and between PRA Health Sciences, Inc., a
Delaware corporation (the “Parent”), PRA International, LLC, a Delaware limited
liability company (the “Company”) and Linda Baddour (“Executive”).

 

WHEREAS, Executive is employed by the Company, serving as Executive Vice
President and Chief Financial Officer of both Parent and the Company, pursuant
to an Employment Agreement dated as of July 1, 2015 (the “Employment
Agreement”);

 

WHEREAS, Executive has announced her desire to retire from her current position
as Chief Financial Officer of both Parent and the Company effective May 1, 2018;

 

WHEREAS, Executive has agreed to continue to serve as a special advisor to the
Chairman and Chief Executive Officer of the Parent (the “CEO”) for a period
thereafter as more fully set forth herein in order to ensure a smooth transition
of the duties and responsibilities performed by Executive; and

 

WHEREAS, the parties wish to modify, in part, the terms of the Employment
Agreement and document the terms of the transition services arrangement with
Executive as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, Parent, the Company and the Executive agree as follows:

 

1.                                      Employment Period.

 

(a)                                 As of the Effective Date, Executive shall
relinquish her title as Chief Financial Officer of both Parent and the Company,
but retain her title as Executive Vice President of Parent and the Company, and
shall continue to be employed by Parent and the Company, until the Termination
Date (as defined below) (such period, the “Employment Period”), pursuant to the
terms of the Employment Agreement, subject only to the modifications set forth
in Section 2 below.

 

(b)                                 “Termination Date” shall mean the earliest
to occur of (i) the date of Executive’s termination of employment with the
Company for any reason set forth in Section 6 of the Employment Agreement (as
modified herein) and (ii) September 30, 2018.

 

2.                                      Employment Agreement Modifications. 
During the Employment Period, the terms of the Employment Agreement shall remain
in full force and effect, except as modified below:

 

(a)                                 In lieu of Executive’s position as Chief
Financial Officer, as of the Effective Date, Executive shall assume the position
of special advisor to the CEO, with duties and responsibilities as reasonably
assigned by the CEO during the Employment Period, principally relating to the
transition of her roles to the new Chief Financial Officer.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Executive shall devote not less than twenty
(20) hours per week to the performance of her duties and responsibilities under
this Agreement.

 

(b)                                 Executive’s base salary during the
Employment Period shall be an annualized rate of two hundred thirty-nine
thousand dollars ($239,000), pro rated for the Employment Period. Executive
shall continue to participate in the same benefits and perquisites maintained by
the Company for senior executives.

 

(c)                                  Executive shall not be eligible to receive
the Annual Bonus, as contemplated in Section 4(b) of the Employment Agreement,
payable in respect of the 2018 calendar year.

 

(d)                                 The provisions of Sections 6(a) (Resignation
for Good Reason), 6(d) (Termination without Cause) and 8 (Change in Control) of
the Employment Agreement shall cease to be applicable or effective.

 

(e)                                  Upon any termination of Executive’s
employment during the Employment Period, Executive shall only be entitled to the
Accrued Obligations (as defined in Section 7(a)(i) of the Employment Agreement)
and the “Equity Rights” described in Section 7(a)(iii) of the Employment
Agreement, and shall not otherwise be entitled to any other payments or benefits
described in Section 7 of the Employment Agreement as a result of any such
termination.

 

3.    Counterparts. This Agreement may be executed in one or more counterparts,
which shall, collectively and separately, constitute one agreement.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first above written.

 

 

 

PRA HEALTH SCIENCES, INC.

 

 

 

 

 

 

By:

/s/ Colin Shannon

 

 

     Colin Shannon

 

 

     Chairman & Chief Executive Officer

 

 

 

 

 

PRA INTERNATIONAL, LLC

 

By: PRA Holdings, Inc., its Managing Member

 

 

 

 

 

 

By:

/s/ Colin Shannon

 

 

     Colin Shannon

 

 

     President

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Linda Baddour

 

Linda Baddour

 

3

--------------------------------------------------------------------------------